 BECHTEL POWER CORP.Bechtel Power Corporation and Paul H. RobertsonInternational Brotherhood of Electrical Workers,Local 322, AFLCIO and Paul H. Robertson.Cases 27-CA-4359 and 27-CB-897May 12, 1977SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn April 16, 1976, the National Labor RelationsBoard issued a Decision and Order in the above-entitled proceeding.' Thereafter, the General Coun-sel filed a motion for clarification and modification,to which the Charging Party filed an opposition. Inhis motion, the General Counsel seeks, in light of theBoard's subsequent decision in Interstate ElectricCompany, 227 NLRB 1996 (1977), to have the Boardamend so much of its Decision as found a violationof Section 8(a)(1) and (3) and Section 8(b)(l)(A) and(2) of the Act in the Respondents' maintenance andenforcement of a collective-bargaining agreementcontaining an exclusive hiring hall arrangementunder which preference was given to applicants whowere represented by Respondent Local 322 at priorplaces of employment.2The General Counsel furthermoves, however, that those portions of the Board'sDecision which found a violation of Section 8(a)(l)and (3) and Section 8(b)(1)(A) and (2) of the Act inthe particular manner in which Respondents oper-ated the exclusive hiring hall be reaffirmed.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The basis for the General Counsel's position isthat, in the instant proceeding, the Board's findingthat the operative contractual arrangement was, initself, unlawful was based upon our earlier decisionin Nassau-Suffolk Chapter of the National ElectricalContractors' Association, Inc. and Alcap ElectricalCorporation, 215 NLRB 894 (1974), which was,subsequently, overruled in Interstate, supra.It is clear that so much of the instant Decision asbased a violation of the statute on Nassau-Suffolk isno longer viable. But, as the General Counselcorrectly points out, the instant Decision furtherfound a violation of the statute in the particularmanner the Respondent Local 322 referred appli-cants.3The opposition does not contend that violation ofthe statute can no longer be found in light ofInterstate, supra. Rather, the opposition contends229 NLRB No. 84that Interstate itself was incorrectly decided and that,therefore, both bases for finding the violations, i.e.,the contractual arrangement's inherent illegality andthe manner in which Respondents applied theoperative contractual clauses, should remain undis-turbed. In this sense, the opposition, though styledso, amounts solely to a motion for reconsideration ofInterstate.Having considered the matter, we conclude there isobvious merit in the General Counsel's motion andwe therefore amend our Decision and Order to findthat Respondents were not in violation of Section8(a)(1) and (3) and Section 8(b)(IXA) and (2) solelyby maintenance and enforcement of a contractualarrangement under which preference in referral wasgiven to applicants who were represented by Local322 at places of prior employment. Accordingly, weshall delete paragraph 3 of the Administrative LawJudge's Conclusions of Law.ORDERIt is hereby ordered that the Decision and Order(223 NLRB 925) be, and it hereby is, modified asfollows:1. Delete paragraphs A,(l),(a) and B,(l),(a) of theOrder and reletter all remaining paragraphs accord-ingly.2. Substitute the attached notices for thoseattached to the Board's original Decision and Order.IT IS FURTHER ORDERED that so much of theDecision and Order as remains unaffected by theabove modifications be reaffirmed.223 NLRB 925.2 Chairman Fanning did not find a violation on this ground. See fn. I ofthe Decision and Order.I See fn. I of the Decision and Order: sec. D(2) of the AdministrativeLaw Judge's Decision.APPENDIX ANOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT maintain, enforce, or otherwisegive effect to an exclusive hiring hall contractualarrangement with Bechtel Power Corporationwhich is operated in such a manner as to excludenonunion members from the hiring hall or whichrequires nonunion members to be hired only astemporary employees.WE WILL NOT cause or attempt to cause BechtelPower Corporation to discharge or discriminatewith regard to the retention of employment of anyemployee because that employee is not a memberof a union.613 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT refuse to allow any employeeaccess to our exclusive hiring hall because thatemployee is not a member of a union.WE WILL NOT operate our hiring hall in such amanner as to cause or attempt to cause anyemployer subject to the Board's jurisdiction todeny employment to any employee or applicantfor employment because of lack of union mem-bership.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their rights guaranteed in Section 7 of the Act.WE WILL notify Bechtel Power Corporation inwriting that we have no objection to the immedi-ate and full reinstatement of Carl Coates, VirgilBrown, Steve Hudspeth, Richard Loeffler, PaulRobertson, Gene Olschewski, and Val Zinke totheir former jobs or, if those jobs no longer exist,to substantially equivalent positions, withoutprejudice to their seniority or other rights andprivileges, and furnish those employees with acopy of such notification.WE WILL, jointly and severally with BechtelPower Corporation, make the above-namedemployees whole by paying them backpay withinterest at 6 percent.WE WILL register Harold Hudson at ourexclusive hiring hall and make him whole bypaying him backpay that may be due with interestat 6 percent.INTERNATIONALBROTHERHOOD OFELECTRICAL WORKERS,LOCAL 322, AFL-CIOAPPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT maintain, enforce or otherwisegive effect to an exclusive hiring hall contractualarrangement with International Brotherhood ofElectrical Workers, Local 322, AFL-CIO, whichgives preference in referrals and employmentopportunities to applicants for employment whohave previously worked for employers who hadcollective-bargaining agreements with that Union.WE WILL NOT maintain, enforce, or otherwisegive effect to an exclusive hiring hall contractualarrangement with said Union which is operated insuch a manner as to exclude nonunion membersfrom the hiring hall or which requires nonunionmembers to be hired only as temporary employ-ees.WE WILL NOT discharge or discriminate withregard to the retention of employment of anyemployee because that employee is not a memberof a union.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed in Section 7 ofthe Act.WE WILL offer Carl Coates, Virgil Brown, SteveHudspeth, Richard Loeffler, Paul Robertson,Gene Olschewski, and Val Zinke immediate andfull reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalentpositions, without prejudice to their seniority orother rights and privileges.WE WILL, jointly and severally with Interna-tional Brotherhood of Electrical Workers, Local322, AFL-CIO, make the above-named employ-ees whole by paying them backpay with interestat 6 percent.BECHTEL POWERCORPORATION614